CUNNINGHAM, C. J.
(Concurring Specially). — I concur in the order confirming the judgment herein for the following reason:
The trial court, in the course of his ruling, clearly bases his decision on the failure of the evidence to sustain the allegations of the complaint setting forth a parol trust in favor of the plaintiffs. The appellants’ assignment of error is that “the trial court erred in holding that a grantor cannot impress a trust upon his own deed by parol evidence alone,” referring to page 32 et seq., abstract of record. The trial judge said in that connection:
“I am particularly in doubt upon'the chief points involved, the question of the right of a grantor to impress a trust upon his own deed by parol evidence alone.
“Regardless of this point, I have reached the conclusion that the evidence presented in this cause is not sufficient to justify the court in rendering judgment for plaintiffs. ...”
The court discusses the testimony of the witnesses, and then takes up- the question of laches as effected by lapse of time and the death of a principal witness before the commencement of the'action, and concludes that “For these reasons the judgment of the court is that plaintiffs take nothing by their complaint. . ■. . ”
Hence the trial court did not hold, as alleged in the said first assignment, that a grantor cannot impress a trust on his deed by parol evidence; but, on the other hand, the court did hold that the evidence produced on that point failed to satisfy the court that a trust was intended or existed. The court clearly based its decision on said question on the weight *54and sufficiency of the evidence, holding that the evidence was insufficient.
Without here reciting the evidence, I am of the opinion that the conclusion of the trial court to the effect that the evidence is insufficient to establish a trust, express or constructive, must be sustained. The province of the trial court is to determine the weight and sufficiency of the evidence tending to establish the trust. In Butler v. Shumaker, 4 Ariz. 16, 32 Pac. 265, the court says:
“A trust may be established by parol evidence, but such evidence must be clear and convincing, not doubtful, uncertain and contradictory. It must be full, clear and satisfactory. The burden of proof is upon the one seeking to establish it, and, if the testimony is conflicting, under the well-established rules the judgment of the lower court will not be disturbed. The judgment of the lower court was for the defendants, for the reason that plaintiff failed in the evidence to establish a trust, it devolving upon him to produce sufficient and satisfactory proof; and what is sufficient and satisfactory proof is for the trial court to determine. ’ ’
I may add that such determination will not be disturbed on appeal unless the record discloses clear and unmistakable error. The mere fact that this court may have reached a determination different from that reached by the trial court is no ground for reversal. I limit my decision to the one question, viz., that the judgment of the lower court, having been rendered on a failure of proof, is supported by the record and must be affirmed.